Citation Nr: 9904463	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a low back 
disorder.

2.  Entitlement to a compensable rating for residuals of a 
right knee injury.

3.  Entitlement to a compensable rating for residuals of a 
neck injury.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1985 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a low back 
disorder, residuals of a right knee injury and residuals of a 
neck injury and assigned non-compensable ratings.  


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion require consideration of 38 C.F.R. §§  
4.40 and 4.45.  Therefore, an examiner must express, to the 
extent possible, the degree of additional range of motion 
loss due to pain, as well as the degree of additional range 
of motion loss due to any weakened movement, excess 
fatigability, or incoordination when range of motion studies 
are conducted.  

Service medical records demonstrate that the veteran was seen 
on various occasions for complaints of pain related to his 
back, neck and right knee.  Additionally, at a personal 
hearing before a traveling member of the Board in October 
1998, the veteran testified that he experienced back, neck 
and right knee pain on a regular basis.  Furthermore, the 
pain affected his ability to work.  However, on VA general 
medical examination in February 1997, it was noted that the 
veteran had grossly full range of motion in the extremities 
and the back.  No comment was made regarding functional 
impairment due to pain, and the stability of the right knee 
was not reported.  The veteran was not afforded an orthopedic 
examination.  Based on these findings, the Board concludes 
that additional development is needed.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private), 
if any, who have provided treatment for 
his back, neck and right knee 
disabilities, obtain copies of all of the 
records from the identified treatment 
sources and associate them with the 
claims folder.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
evaluate the current severity of his 
back, neck and right knee disabilities, 
including any restrictions due to pain.  
The claims folder and a copy of this 
remand should be available to the 
physician for review.  The report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses, including current ranges of 
motion for the back, neck and right knee.  
In particular, the examiner should 
comment, to the extent possible, on the 
degree of additional range of motion loss 
(i.e., painful motion vs. actual passive 
motion loss) that the veteran has due to 
pain, weakened movement, excess 
fatigability, or incoordination in each 
of the affected areas.  The examiner 
should also specify for the record the 
point in the range of motion at which the 
pain begins.  The examination report 
should include the rationale for all 
opinions expressed.

3.  Thereafter, the RO must review the 
claims folder, and ensure that the 
requested actions are completed in full.  
Then, the RO should readjudicate the 
claim.  In the event the determination 
remains adverse to the veteran, he 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


